THE COURT.
[1] The defendant was convicted in the Superior Court of Stanislaus County of a felony, to wit: Violating "An Act to Regulate the Sale and Use of Poisons in the State of California and Providing a Penalty for the Violation Thereof." (Stats. 1907, p. 124.)
The transcript on appeal was filed in this court January 17, 1931. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on March 2, 1931. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment is affirmed.